Citation Nr: 1635524	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from July 1970 to December 1971.  

This appeal came before the Board of Veterans' Appeals (Board) from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The August 2011 rating decision denied claims of service connection for bilateral hearing loss, tinnitus, and hepatitis C.  The Veteran submitted a timely notice of disagreement for all issues, and a statement of the case was issued in June 2012.  In July 2012, the Veteran submitted a timely Form 9, on which he limited the appeal to the denial of the claim for service connection for hepatitis C.  The Veteran also reported an intent to testify at a videoconference hearing before the Board.  In August 2012, the Veteran withdrew his request for a hearing before the Board.   

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's hepatitis C is related to an in-service event.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his hepatitis C is the result of service, notably either air gun inoculation or the use of a shared razor to shave soldiers' heads.  The Veteran has denied any other risk factor.

A June 2011 VA examination record reports that the Veteran denied any of the "usual" risk factors" for hepatitis C.  The examiner determined that it was at least as likely as not that the reported in-service event of shaving the Veteran's head and causing a cut in the skin with a previously infected razor could at least as likely as not cause the infection with hepatitis C.  

After consideration of the evidence, and resolving all doubt in favor of the Veteran, the Board finds service connection for hepatitis C is warranted.  There is no evidence of a non-service risk factor, and a VA examiner has provided an opinion that it is at least as likely as not that the hepatitis C is related to an event in service.  The Board finds the Veteran's history is competent to report his risk factors and the Board finds no reason to question his veracity.  Thus, the claim is granted.


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


